THE THIRTEENTH COURT OF APPEALS

                                     13-14-00032-CV


                    In the Interest of M.K.T. and B.S.T., Minor Children


                                    On Appeal from the
                       52nd District Court of Coryell County, Texas
                             Trial Cause No. CD-10-39625


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.     Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

September 24, 2015